     Case 1:20-cv-00836-NONE-JDP Document 9 Filed 06/23/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE BARNES,                                     Case No. 1:20-cv-00836-JDP
12                        Petitioner,                     FINDINGS AND RECOMMENDATIONS
                                                          THAT COURT ABSTAIN FROM
13            v.                                          EXERCISING JURISDICTION AND
                                                          DISMISS THE CASE WITHOUT PREJUDICE
14    HANFORD SUPERIOR COURT JUDGE
      ROBERTS,                                            OBJECTIONS DUE IN FOURTEEN DAYS
15
                          Respondent.                     ECF No. 1
16
                                                          ORDER DIRECTING CLERK OF COURT TO
17                                                        ASSIGN CASE TO DISTRICT JUDGE
18

19           Petitioner Antoine Barnes, a state prisoner without counsel, seeks a writ of habeas corpus
20   under 28 U.S.C. § 2254. ECF No. 1. This matter is before us for preliminary review under Rule
21   4 of the Rules Governing Section 2254 Cases. Under Rule 4, a district court must dismiss a
22   habeas petition if it “plainly appears” that the petitioner is not entitled to relief. See Valdez v.
23   Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th
24   Cir. 1998). Courts have “an active role in summarily disposing of facially defective habeas
25   petitions” under Rule 4. Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation omitted).
26   Because petitioner is currently seeking state habeas relief on the claims raised in his federal
27

28
                                                         1
     Case 1:20-cv-00836-NONE-JDP Document 9 Filed 06/23/20 Page 2 of 4

 1   petition, we recommend that the court decline to exercise jurisdiction and dismiss the petition

 2   without prejudice.

 3   Discussion

 4          In Younger v. Harris, 401 U.S. 37, 44 (1971), the Supreme Court held that a federal court

 5   generally cannot interfere with pending state criminal proceedings. This holding, commonly

 6   referred to as the Younger abstention doctrine, is based on the principle of federal-state comity.

 7   See id. In the habeas context, “[w]here . . . no final judgment has been entered in state court, the

 8   state court proceeding is plainly ongoing for purposes of Younger.” Page v. King, 932 F.3d 898,

 9   902 (9th Cir. 2019). Absent rare circumstances, a district court must dismiss such actions. See

10   Cook v. Harding, 190 F. Supp. 3d 921, 935, 938 (C.D. Cal. 2016), aff’d, 879 F.3d 1035 (9th Cir.

11   2018); Perez v. Ledesma, 401 U.S. 82, 85 (1971) (“Only in cases of proven harassment or

12   prosecutions undertaken by state officials in bad faith without hope of obtaining a valid

13   conviction and perhaps in other extraordinary circumstances where irreparable injury can be

14   shown” is federal intervention in an on-going state proceeding appropriate.).

15          Here, petitioner claims that the state superior court violated his constitutional rights when

16   it failed to award him certain custody credits under California law. ECF No. 1 at 3-4. Petitioner

17   is currently seeking habeas relief before the state superior court on these same claims.1 Id. at 5;

18   In re: Application of: Antoine D Barnes for Writ of Habeas Corpus, No. 20W-0072A (Kings

19   Cnty. Super. Ct. Apr. 10, 2020). Because his state habeas petition is still pending, this court

20   should refrain from intervening in this case.
21   Certificate of Appealability

22          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

23   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

24
     1
       Petitioner also recently sought habeas relief in this court on the same claims raised here. See
25   Barnes v. Roberts, No. 1:20-cv-00454-DAD-SKO (E.D. Cal. May 27, 2020). Because that
26   petition was dismissed without prejudice for failure to exhaust, the instant petition is not
     considered “second or successive” for our purposes. See Slack v. McDaniel, 529 U.S. 473, 487
27   (2000). However, petitioner is directed to refrain from filing any additional habeas petitions with
     this court until his claim has been exhausted in the state courts.
28
                                                        2
     Case 1:20-cv-00836-NONE-JDP Document 9 Filed 06/23/20 Page 3 of 4

 1   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a

 2   district court to issue or deny a certificate of appealability when entering a final order adverse to a

 3   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

 4   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial

 5   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

 6   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

 7   his constitutional claims or that jurists could conclude the issues presented are adequate to

 8   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

 9   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the

10   denial of a constitutional right. Thus, we recommend that the court not issue a certificate of

11   appealability.

12   Order

13           The clerk of court is directed to assign this case to a district judge for the purposes of

14   reviewing these findings and recommendations.

15   Findings and Recommendations

16           For the foregoing reasons, we recommend that the court decline to exercise jurisdiction

17   under the Younger abstention doctrine, dismiss the case without prejudice to refiling once

18   petitioner has exhausted his claims before the state courts, and decline to issue a certificate of

19   appealability. ECF No. 1. These findings and recommendations are submitted to the U.S. district

20   judge presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within
21   fourteen days of the service of the findings and recommendations, the parties may file written

22   objections to the findings and recommendations with the court and serve a copy on all parties.

23   That document must be captioned “Objections to Magistrate Judge’s Findings and

24   Recommendations.” The presiding district judge will then review the findings and

25   recommendations under 28 U.S.C. § 636(b)(1)(C).

26
27

28
                                                         3
     Case 1:20-cv-00836-NONE-JDP Document 9 Filed 06/23/20 Page 4 of 4

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     June 23, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           4
